Citation Nr: 1031825	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-39 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael Kelly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Trickey, Law Clerk

INTRODUCTION

The Veteran served on active duty in the United States Army from 
March 1971 to December 1972, including service in the Republic of 
Vietnam from October 1971 to October 1972.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an May 2004 rating decision of the Department of Veterans 
(VA) Affairs Regional Office (RO) in Boston, Massachusetts that 
denied service connection for any mental condition (to include 
posttraumatic stress disorder).  

The Veteran testified at a hearing before the Board in May 2010 
at the Boston, Massachusetts RO.


FINDING OF FACT

Posttraumatic stress disorder had its onset in service.


CONCLUSION OF LAW

Posttraumatic stress disorder was incurred in active service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.303, 75 Fed. Reg. 39843 (Jul. 13, 2010) (to be codified at 38 
C.F.R. § 3.304(f)(3)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's military occupational specialty was that of a radio 
teletype technician.  The Veteran contends that he is entitled to 
service connection for a psychiatric disorder that resulted from 
traumatic experiences he witnessed while on active duty military 
service.  He asserts that in-service incidents resulted in 
isolation, numbness, feelings of hopelessness, and a variety of 
other symptoms.  

In May 2010 testimony before the Board, the Veteran described 
having witnessed a fellow soldier be partially decapitated in a 
non-combat event in October 1971.  The Veteran was present in a 
maintenance area when a tire exploded, killing the fellow soldier 
instantly.  The Veteran provided supporting evidence of this 
event.

The Veteran testified in November 1971 he was engaged in combat 
related activities while performing nighttime guard duty in Phu 
Bai, Vietnam.  The Veteran testified he was present when enemy 
personnel penetrated the compound he was guarding and destroyed a 
helipad.  Service personnel records indicate that the Veteran was 
assigned to the 320th Field Artillery Regiment at the time this 
incident occurred.

The Veteran testified to being present during an intentional 
friendly fire incident that occurred near Ton Son Nhut.  The 
Veteran testified a named fellow soldier engaged in hostile 
activities towards American personnel on the installation, and 
was later subdued by members of the Veteran's unit, the 525th 
Battlefield Surveillance Brigade.  The Joint Services Records 
Research Center was not able to verify this incident.

The Veteran's service treatment records are silent for any 
complaints or diagnoses of psychiatric problems.  His service 
records do not reflect any report of the incident involving the 
non-combat fatality, the incident involving the destruction of 
the helipad, or the incident involving the intentional friendly 
fire. 

The Veteran was initially diagnosed with PTSD in September 2003.  
During the course of a consultation with a staff psychologist, 
the Veteran recalled the incident involving the non-combat 
related fatality.  The staff psychologist noted, "Veteran with 
alcohol dependence and PTSD has had a relapse."  

VA medical records dated August 2004 indicate the staff 
psychologist diagnosed the Veteran with PTSD and attributed this 
to in-service trauma manifested as isolation and numbing to avoid 
anger.  The examiner also noted the Veteran's substance abuse 
"is likely originally secondary to, and supports PTSD SX 
[symptoms]."  In August 2004, VA Outpatient Psychiatry records 
indicate the examining physician diagnosed the Veteran with 
chronic combat posttraumatic stress disorder.  

In a December 2004 VA medical record, the examiner reported 
"[h]e did note a helicopter being hit on the helipad when he was 
on bunker duty, and he did so in a fairly numb manner."  The 
Veteran described experiencing a feeling of hollowness and 
hopelessness since the stressor incidents, and stated that he had 
begun consuming alcohol heavily in order to avoid intrusive 
recollection of these events.  With respect to the various 
stressors, the medical records indicate that the Veteran suffers 
from periodic suicidal ideation activated by hopelessness that 
may follow departure from programmed mental health treatment.  

VA has amended its adjudication regulations governing service 
connection for posttraumatic stress disorder (PTSD) by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) that 
reads as follows: 

(f)(3) If a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.

As of July 13, 2010, the Veteran's claim was before the Board and 
had not been adjudicated.  The Veteran has been diagnosed with 
posttraumatic stress disorder that is confirmed by a VA 
psychologist and psychiatrist.  The VA psychologist and 
psychiatrist have indicated his symptoms are related to the 
claimed stressors.  The Veteran receives ongoing VA treatment for 
the disorder.  Although he does not report, nor does the record 
show, that he engaged in combat action, service personnel records 
show that he served in a combat area in duties, places, and 
circumstances consistent with his reports of traumatic events 
that included fear of personal attack.  The Board notes the 
Veteran's stressor related to the destruction of the helipad is a 
combat related event that produced a feeling of fear of hostile 
military action, including threat to his physical integrity from 
attack.  The Board finds that service connection for an acquired 
psychiatric disorder is warranted.

Given the favorable disposition, a discussion as to whether VA 
duties pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
have been satisfied is not required.


ORDER

Service connection for posttraumatic stress disorder is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


